—In a proceeding pursuant to CPLR article 78, inter alia, to annul two determinations of the respondent, both dated January 22, 1996, which denied the petitioners’ respective applications for admission to the respondent, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Ain, J.), entered September 23, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioners failed to demonstrate a constitutionally-protected interest in membership in Section VIII of the New York State Public High School Athletic Association (see, Albach v Odle, 531 F2d 983, 984-985; Archbishop Walsh High School v Section VI of N. Y. State Pub. High School Athletic Assn., 88 NY2d 131, 136). Accordingly, the Supreme Court properly rejected the petitioners’ procedural due process claim (see, Jago v Van Curen, 454 US 14; Board of Regents v Roth, 408 US 564).
The petitioners argue that summary disposition by the Supreme Court was premature, and that they are entitled to discovery. This argument ignores both the summary nature of a special proceeding (see, CPLR 408, 409 [b]; 7804 [g]; Siegel, NY Prac § 554, at 867 [2d ed]) and the petitioners’ contention in the Supreme Court that the matter was ripe for summary disposition.
We have considered the petitioners’ remaining contentions and find them to be without merit. Mangano, P. J., Copertino and Thompson, JJ., concur.